Case 3:14-cr-00175-WHA Document 962-43 Filed 01/10/19 Page 1 of 2




          EXHIBIT QQ
                             Case 3:14-cr-00175-WHA Document 962-43 Filed 01/10/19 Page 2 of 2
                      Electric Overhead Tag                                             Notification#:                 112044188
                                                                                        PM Order#:                     31278564
  Priority: E            Sub Priority: FS
  Date Identified: 09/13/2016                                                           Date Required:                 09/13/2017

  Identified in Field By: WDWC                                                         Plat:                        JJ39
  Street Address:               3683 ATLAS PEAK RD .                                   Circuit:                     04329-1104, PUEBLO
                                                                                       SSD :                        1001
  City:                        NAPA                                                    Equipment#:
  Cross Street:                 MILLIKEN                                               Pin #:
  Division:                     North Bay                                              Pole#:
  Latitude :                    38.4 16944416400                                       01S#:
  Longitude:                    122.255243909400-                                      SAP Fune. Location:          ED.42-J J39000000 .STRU.POLE
  Description:                 CRSS_ DECA_ REPL - 3683 ATLAS PEAK                      SAP Equipment:               102292438
                               RD.NAP                                                  A ccessibi lity Tier:
  Item D e t a i l s - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - -
               Facility Type                                      Damage                                       Cause                                Action

  Item 1       CRSS Crossarm                                      DECA Decayed/Rotten                                                               REPL Replace
                D       Completed             D       Canceled

                                                                                                  D    Pole Test Sheet
  User Status - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - -
  Conductor/Operating Information Field Identification                 Field Condition (Exposure)      Field Condition (Accessibility)      Other

  Status Description                  Status Description               Status Description             Status Description                    Status Description

  PRI      Primary                    INSP    In spection              XMPT   Exempt from Past Due

  OH       Overhead                                                    REMT   Remote Area


  Job Estimates - - - - - - - - - - - - - - - - - - - - Issued To - - - - - - - - -- - - - - -- - - -
  Est. Total Hrs. to Complete:       17                                            Est. Electric Crew Size: 03                  WTC:      605, 2AA_Genl Repl_No_Est_OH

  Main Work Center:                 NAPA, Napa                                     Gas Crew Size:              00               MAT:      2AA, OH Genl Repl

  Funded Repair Date:               11 /12/2017

  Reviewed By:                                                                     Da te o f Field Review:

  Completed or Canceled in Field By (LAN ID):               I III I                If No LAN ID Last Name , First Name:

  Complete or Ca ncel Date: _ _ _ _ __                      Actual Hours: _ _ _ __                *C heck One:      PG&E Crew          D    T-Man     D      Contractor   D
  *C heck One :                           Completed
                                                            •                      Canceled           D                      Found Completed Upon Arrival                 D
  Signature:
                     I verify that all maintenance on this notification is addressed (completed, canceled, or found completed upon arrival)

                           *Public Safety & Regulatory Reviewer: If notification was canceled, check one (required):
  D     CONV: Converted to another Notif-Type               D    DUMM : "Dummy" for order only                      D      DUPL: Duplicate EC for Same Location

  D     EROR : Crea ted in Error (Desk Cancelation)         D    NCOA ; All Found Completed/Resolved on             D      NOCR : No Compelling/Regulator Condition
                                                                        Arrival                                                   Exist
  D     PROG: Completed under another Program


 List of Tasks on Notification




  Printed By: -<AS6, 10/31/20 17                                                  Page 1 of 3                                                       Notificati on#: 112044188


CONFIDENTIAL                                                                                                                                        PGE-CPUC_00008041
